MARTIN (Harry C.), Judge.
Defendant argues that the evidence did not support submitting the charge of involuntary manslaughter to the j ury. We do not so hold. In State v. Everhart, 291 N.C. 700, 231 S.E. 2d 604 (1977), we find:
Involuntary manslaughter has been defined as the unlawful and unintentional killing of another human being without malice and which proximately results from the commission of an unlawful act not amounting to a felony or not naturally dangerous to human life, or from the commission of some act done in an unlawful or culpably negligent manner, or from the culpable omission to perform some legal duty.
Id. at 702, 231 S.E. 2d at 606. In such case, the state must prove that the killing was proximately caused by the defendant’s culpably negligent act.
Culpable negligence in the criminal law requires more than the negligence necessary to sustain a recovery in tort. Rather, for negligence to constitute the basis for the imposition of criminal sanctions, it must be such reckless or careless behavior that the act imports a thoughtless disregard of the consequences of the act or the act shows a heedless indifference to the rights and safety of others. As is stated in 1 Wharton, Criminal Law and Procedure, § 291 at 613 (1957), “There must be negligence of a gross and flagrant character, evincing reckless disregard of human life. ...”

Id.

The evidence set out above clearly supports submission of involuntary manslaughter to the jury. See State v. Foust, 258 N.C. 453, 128 S.E. 2d 889 (1963). On this charge, the state does not have to prove that defendant intentionally discharged the *122weapon. It is sufficient if he recklessly pointed the gun at the mobile home and it discharged, killing Wynne. See State v. Boldin, 227 N.C. 594, 42 S.E. 2d 897 (1947). The assignment of error is overruled.
Defendant contends the court gave confusing instructions on involuntary manslaughter. After charging the j ury that the state must prove two things, that defendant’s act was criminally negligent and that such act proximately caused the victim’s death, the court continued: “However, if you do not so find or have a reasonable doubt, it would be your duty to return a verdict of not guilty.” Defendant argues that the court erred in omitting that the j ury need only have a reasonable doubt “as to one or both” of these elements. Defendant judicially stipulated that the bullet fired from the rifle in the hands of defendant struck Wynne in the forehead, causing his death. The stipulation was made for the purpose of dispensing with proof of cause of death, and the state did not present any medical evidence as to this fact question. Such a stipulation is a judicial admission of the fact stipulated and requires no further proof. 2 Stansbury’s N.C. Evidence § 171 (Brandis rev. 1973). Having earlier dispensed with the proximate cause issue, it is apparent that the state was required to prove only the criminal negligence element. Additionally, when the jury returned to seek further instructions, the court included the phrase “as. to one or more of these things,” thereby clarifying any potential confusion arising from the original charge. No prejudicial error appears in that portion of the charge assigned as error.
Last, defendant contends the court erred in its instruction on death by accident or misadventure. The court instructed the jury:
Now, Members of the Jury, bearing in mind that the burden of proof rests upon the State to establish the guilt of Ricky Manford Cherry beyond a reasonable doubt, I charge that, if you find from the evidence that the killing of the deceased was accidental, that is that Robert Warren Wynne’s death was brought about by an unusual or unexpected event from a known cause, and you also find that the killing of the deceased was unintentional, that at the time of the homicide the defendant was engaged in the performance of a lawful act without any intention to do harm, and at the *123time, he was using proper precautions to avoid danger, if you find those to be the facts, remembering that the burden is upon the State, then I charge you that the killing of the deceased by a homicide was a homicide by misadventure and, if you so find, it would be your duty to render a verdict of not guilty as to this defendant.1
Defendant’s argument is that the phrase “he was using proper precautions to avoid danger” allowed the jury to eliminate death by accident upon a finding that defendant was negligent in the handling of the weapon. The correct rule is that defendant must have been criminally or culpably negligent in the handling of the weapon in order to lose the defense of accidental killing. Defendant’s argument has merit and we agree. The Court, in State v. Earley, 232 N.C. 717, 62 S.E. 2d 84 (1950), established that where the court so instructs, as in this case, it is error because the defendant’s plea of an accidental killing is made unavailable to him upon a finding by the jury that he was merely negligent in the handling of the gun, rather than culpably negligent. The Court in Earley further held that the defendant was entitled to have the jury instructed as to the requirement of a finding of culpable negligence in connection with the instructions on defendant’s plea that the killing was accidental. Accord, State v. Faust, 254 N.C. 101, 118 S.E. 2d 769, 96 A.L.R. 2d 1422, cert. denied, 368 U.S. 851 (1961); State v. Kluckhohn, 243 N.C. 306, 90 S.E. 2d 768 (1956); State v. Adams, 2 N.C. App. 282, 163 S.E. 2d 1 (1968). See Homicide, Fourth Annual Survey of North Carolina Case Law, 35 N.C.L. Rev. 177, 213 (1957). Instructions as to the requirement of criminal negligence in other portions of the charge are not sufficient to make the error harmless beyond a reasonable doubt.
I charge you that if you find from this evidence that the killing of the deceased was accidental, that is, that {name victim)’s death was brought about by an unknown cause or that it was from an unusual or unexpected event from a known cause, and you also find that the killing of the deceased was unintentional, that at the time of the homicide the defendant was engaged in the performance of a lawful act without any intention to do harm and that at the time he was using proper precautions to avoid danger, if you find these to be the facts, remembering that the burden is upon the State, then I charge you that the killing of the deceased was a homicide by misadventure and if you so find, it would be your duty to render a verdict of not guilty as to this defendant.
*124For this error in the charge, there must be a New trial.
Judges Clark and Arnold concur.

 The charge was taken from the Pattern Jury Instructions, N.C.P.I. — Crim. 307.10, the pertinent part being: